Citation Nr: 0423124	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  03-24 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a muscle injury to 
the right thigh.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for a 
bilateral knee disability and for a muscle injury to the 
right thigh.  He responded by filing a March 2003 Notice of 
Disagreement, and was sent an August 2003 Statement of the 
Case by the RO.  He then filed an August 2003 VA Form 9, 
perfecting his appeals of these issues.  In October 2003, the 
veteran testified on his own behalf before a decision review 
officer at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the veteran's part.


REMAND

The veteran seeks service connection for a bilateral knee 
disability, and for a muscle injury to the right thigh.  In a 
November 2003 VA examination report, a VA physician diagnosed 
"degenerative changes" in the veteran's knees resulting 
from multiple in-service knee injuries.  This opinion was 
based both on a review of the veteran's claims file as well 
as physical examination of the veteran himself.  However, the 
same examiner also noted the veteran's x-rays of the right 
knee were "normal" and no x-rays of the left knee were 
taken.  In order for compensation to be awarded for 
degenerative arthritis, such a disability must be established 
by X-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2003).  Regarding the veteran's claimed muscle injury 
of the right thigh, the examiner diagnosed a "right thigh 
muscle abnormality from in-service trauma."  

In a subsequent January 2004 VA medical examination, another 
VA examiner found the prior diagnosis of osteoarthritis to be 
"unclear"; instead, this examiner diagnosed a bilateral 
knee strain, but did not indicate if it was the result of the 
veteran's in-service knee injuries.  The examiner also 
diagnosed an old healed partial tear of the rectus femoris 
muscle, with possible scarring of the leg.  The examiner 
noted that the veteran's service medical records reflected an 
in-service partial tear of the rectus femoris muscle.  

In reviewing the evidence of record, included the November 
2003 and January 2004 VA medical examination reports, the 
Board finds the medical evidence to be inconclusive and 
conflicting.  The evidence fails to establish conclusively 
what current disabilities, if any, of the knees and right 
thigh the veteran currently has, and whether they are related 
to service.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
That duty to assist includes providing a medical examination 
and/or obtaining a medical opinion statement when such an 
examination becomes necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  In the present case, the 
Board finds a VA examination is required in order to clarify 
the veteran's current diagnoses, as well as their etiology.  

Therefore, in light of the above, these claims are remanded 
for the following additional development:  

1.	The veteran should be scheduled for 
a VA medical examination in order to 
determine if he has a current disability 
of the right and/or left knee, and 
whether any such disability or 
disabilities were the result of an in-
service disease or injury.  The claims 
file, to include the service medical 
records, should be reviewed by the 
examiner in conjunction with the 
examination (Right and left knee 
treatment records are marked with yellow 
post-it notes).  The examiner's attention 
is also directed to the November 2003 and 
January 2004 VA examination reports 
(marked with yellow tabs labeled "VAX-
ortho 11/03" and "VAX-ortho 1/04").  
The examination should include any tests 
considered necessary by the examiner.  
After examining the veteran and reviewing 
the claims folder, the examiner should 
address the following questions:
a)  Does the veteran have any 
current disability or disabilities of the 
knees?  
b)  For any disability identified 
above, is it likely, as likely as not, or 
unlikely that such a disability is due to 
or the result of any in-service injury to 
either knee?  (The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)  
The medical basis for all opinions 
expressed should be given, and any 
current diagnoses should be verified with 
reference to clinical findings.  The 
examiner should also attempt to reconcile 
the medical opinion statements given in 
November 2003 and January 2004 with 
his/her own opinion statement.  

2.	The veteran should be scheduled for 
a VA medical examination in order to 
determine if he has a current diagnosis 
of a right thigh muscle disability, and 
whether any such disability was the 
result of an in-service disease or 
injury.  This examination may be 
conducted in conjunction with the 
examination ordered above.  The claims 
file, to include the service medical 
records, should be reviewed by the 
examiner in conjunction with the 
examination (Treatment records of the 
right thigh are marked with yellow post-
it notes).  The examiner's attention is 
also directed to the November 2003 and 
January 2004 VA examination reports 
(marked with yellow tabs labeled "VAX-
ortho 11/03" and "VAX-ortho 1/04").  
The examination should include any tests 
considered necessary by the examiner.  
After examining the veteran and reviewing 
the claims folder, the examiner should 
address the following questions:
a)  Does the veteran have any 
current disability or disabilities of the 
right thigh?  Findings should include any 
neurological as well as musculoskeletal 
disabilities identified upon examination.  
b)  For any disability identified 
above, is it likely, as likely as not, or 
unlikely that such a disability is due to 
or the result of any in-service injury to 
the right thigh?  (The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)  
The medical basis for all opinions 
expressed should be given, and any 
current diagnoses should be verified with 
reference to clinical findings.  The 
examiner should also attempt to reconcile 
the medical opinion statements given in 
November 2003 and January 2004 with 
his/her own opinion statement.  

3.  The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

4.  Thereafter, the RO should again 
consider the veteran's service connection 
claims for a bilateral knee disability 
and a disability of the right thigh in 
light of any evidence added to the 
record.  If any of the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Thereafter, these issues should be 
returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


